PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ABLE WORLD INTERNATIONAL LIMITED
Application No. 15/535,287
Filed: 12 Jun 2017
For: METHOD FOR ACCESSING AN ACCESSIBLE ARTICLE, AND SYSTEM AND ACCESSIBLE ARTICLE USING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed May 4, 2022.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form - PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. § 704. 

On October 9, 2018, the Office mailed a Notice of Allowance and Fees Due, which set a statutory period for reply of three months from the mailing date of the Office communication. No response was filed. Accordingly, the application became abandoned on January 10, 2019. On January 22, 2019, the Office mailed a Notice of Abandonment. On May 4, 2022, petitioner filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by the following: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet requirement (3). 

Although petitioner submitted the required statement of unintentional delay, the USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. Of particular relevance are details regarding: (1) the cause of applicant’s failure to timely file the required reply that resulted in abandonment; (2) when the abandonment was discovered; and (3) the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should provide a detailed explanation, including relevant dates, and identify responsible parties where appropriate. 

The explanation provided fails to establish that the entire delay was unintentional as it does not fully account for the facts and circumstances surrounding the delay between discovery of the abandonment and the filing of the petition to revive. Specifically, petitioner should clarify the delay in the applicant (Able World International Limited) learning of the abandonment status of the instant application in March 2021 and first instructing legal counsel to proceed with revival of the instant application approximately one year later. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314


By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).